Hooker, C. J.
The plaintiff, a married woman, began this action in assumpsit to recover an alleged balance which she claims that the defendant withheld from her on a settlement of his account as her guardian, made when she reached the age of 21 years, being upwards of 20 years ago. The statute of limitation was pleaded, and the plaintiff sought to avoid its application by reason of a fraudulent concealment of the cause of action. The court directed a verdict for the defendant, upon the ground that there was an entire absence of proof of such concealment. Plaintiff brought error.
Three questions are discussed in plaintiff’s brief, viz.:
I. Did defendant fail to pay to plaintiff her share of the sums that came into his hands as guardian for herself and her brother and sister ?
2. Was the settlement made by him with the plaintiff a just and fair one, and binding on her, in view of the fact *376that she did not know that it did not include certain amounts to which she was entitled ?
3. Was there any evidence that tended to prove that the defendant had fraudulently concealed the cause of action from the plaintiff ?
The undisputed evidence shows that the defendant is not chargeable with a fraudulent concealment of a cause of action, while it so clearly appears that the settlement was an honest and fair one that we should hesitate to permit a verdict to the contrary to stand were the statute not pleaded.
The judgment is affirmed.
The other Justices concurred.